Citation Nr: 0006588	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  95-42 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability.

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for back disability resulting from treatment rendered by the 
Department of Veterans Affairs during the veteran's 
hospitalization in November and December 1949.


REPRESENTATION

Appellant represented by:	David L. Van Horn, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1944 to 
October 1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
This case was remanded by the Board in February 1997 and 
August 1998 for further development; it was returned to the 
Board in November 1999.


FINDINGS OF FACT

1.  An unappealed March 1966 rating decision denied service 
connection for back disability.

2.  A subsequent Board decision of August 1990 continued the 
denial of the claim.

3.  The evidence added to the record since the August 1990 
Board decision is redundant or cumulative of evidence 
previously of record or is not so significant by itself or in 
the context of the evidence previously of record that it must 
be considered in order to fairly decide the merits of the 
claim. 

4.  The claim of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for back disability resulting from 
treatment rendered by VA during the veteran's hospitalization 
in November and December 1949 is not plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999). 

2.  The claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for back disability resulting from 
treatment rendered by VA during the veteran's hospitalization 
in November and December 1949 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the veteran has alleged on 
numerous occasions that postservice medical records from 1946 
to 1950 were deliberately removed from his files by VA in 
order to conceal all evidence of his participation as a test 
subject in radiation and lysergic acid diethylamide (LSD) 
experiments while a patient at the Nashville, Tennessee VA 
Medical Center (VAMC) (formerly Thayer Hospital) in November 
and December 1949; he alleges that the missing records would 
show treatment for back disability.  The Board notes, 
however, that the Nashville VA hospital report for November 
8, 1949, to December 8, 1949, is on file, and that medical 
records for the period from 1950 are also of record.  
Moreover, the record reflects that the RO attempted to obtain 
additional medical records from the Nashville VAMC for 1946 
to 1966 pursuant to the Board's August 1998 remand, but was 
informed that no additional records for the veteran were 
available from that facility.  In October 1995 and January 
1996 statements, the Chief of Staff of the Nashville VAMC 
wrote the veteran and informed him that a review of all 
available medical records showed no evidence of treatment at 
that facility prior to November 1949, that the November 1949 
admission did not involve the conduct of any radiation 
studies, and that the only radiation treatment administered 
to the veteran occurred when he was admitted in June 1950 for 
a radioiodine uptake study to evaluate his thyroid function; 
the test was described as a standard medical treatment for 
the time.  The Board is not aware of any alternative source 
for obtaining any additional medical records for the veteran 
for the relevant period.

Under the circumstances, as all efforts to obtain any 
additional medical records for the veteran for 1946 to 1966 
have been unavailing, and as there is otherwise no 
indication, other than the veteran's bald assertion, that any 
medical records are in fact missing from his file, and since 
neither the veteran nor his representative has suggested an 
alternative source for obtaining any additional medical 
records, the Board concludes that further delay of the 
appellate process for the purpose of again attempting to 
obtain additional medical records for the veteran is not 
warranted.  

The Board also notes that the veteran has identified several 
physicians whom he alleges participated in his purported 
radiation experiments; he has not alleged that any of the 
physicians could identify an alternative source for locating 
additional medical records of the veteran.  The veteran has 
specifically alleged, however, that Dr. Rosalyn Yalow, 
currently a physician with the Bronx, New York VAMC, has 
direct knowledge of his participation as a test subject in 
radiation experiments in 1949.  An excerpt from Who's Who in 
America submitted by the veteran shows that Dr. Rosalyn S. 
Yalow taught at Hunter College from 1946 to 1950, and was the 
assistant chief of the radioisotope service at the Bronx VAMC 
from 1950 to 1970.  The record reflects that, in June 1993, a 
veteran benefits counselor for the Bronx VAMC informed the 
veteran that Dr. Yalow had recently received a letter from 
the veteran, and in response would submit necessary records 
to support his claim.  No such records were forthcoming, and 
the record reflects that efforts by the RO to contact Dr. 
Yalow have been unavailing; she has not responded directly to 
either the veteran or to the RO, and the Bronx VAMC, in 
November 1998, indicated that no records were on file for the 
veteran.  Accordingly, as efforts by the RO to contact Dr. 
Yalow have failed, and as there is no indication in any event 
that Dr. Yalow retains any medical records of the veteran or 
that she could otherwise identify any alternative source for 
obtaining additional records for the veteran, the Board 
concludes that further delay of the appellate process for the 
purpose of again attempting to contact Dr. Yalow is not 
warranted.

The Board also notes that the veteran has alleged that 
records from the file of another veteran (who apparently 
shares his name) have been placed in his file and are 
partially responsible for the continued denial of his claims.  
After careful review of the veteran's records, however, the 
Board finds no merit in the veteran's contention.
 
The veteran lastly alleges that Walters v. National Ass'n of 
Radiation Survivors, 473 U.S. 305 (1985) is relevant to the 
disposition of the instant appeal, although the basis for his 
assertion is unclear.  The Board has reviewed the cited case, 
but concludes that the case is not applicable to the instant 
appeal. 

I.  New and material evidence

The Board initially notes that the veteran has alleged that 
service connection for back disability was granted in an 
August 1948 rating decision, because that decision amended a 
December 1946 rating decision which had granted service 
connection for bilateral varicose vein disability.  Review of 
the record clearly shows, however, that the veteran did not 
file a claim for service connection for back disability until 
at least 1966, that the December 1946 rating action granted 
service connection for bilateral varicose vein disability 
only, without reference to any other disorder, and that the 
August 1948 rating decision referred only to additional 
claims for service connection for left knee and psychiatric 
disabilities. 

The veteran has alleged in the alternative that, although a 
March 1966 rating decision denied service connection for back 
disability, service connection for such disability was 
subsequently granted around December 1966.  In support, the 
veteran notes that December 1966 and January 1967 letters 
from a VA insurance officer state that the total disability 
income provision of the Veterans Service Disabled Insurance 
policy the veteran had requested had been denied because of 
his "service-connected back condition."  The actual 
application for the referenced insurance policy completed by 
the veteran is not on file, but the Board nevertheless notes 
that the December 1966 and January 1967 letters clearly did 
not constitute rating actions.  Accordingly, new and material 
evidence is required to reopen the veteran's claim for 
entitlement to service connection for back disability.

The Board notes that the decision in Hodge v. West, 155 F.3d 
1356 (1998), essentially held that the definition of "new 
and material" evidence provided by 38 C.F.R. § 3.156(a) is 
for application rather than the definition of "new and 
material" evidence enunciated by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals before March 1, 1999, hereinafter Court) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991) (there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome).  The Board notes, however, that the 
veteran's October 1995 Statement of the Case provided him 
with the appropriate laws and regulations, including citation 
to 38 C.F.R. § 3.156.  The Board therefore concludes that a 
remand of the veteran's case is not warranted.

Service connection for back disability was denied in an 
unappealed rating decision dated in March 1966.  A subsequent 
Board decision of August 1990 continued the denial of the 
claim.  In October 1990, the veteran's motion for 
reconsideration of the August 1990 decision was denied.  
Generally, a claim which has been denied in an unappealed 
rating or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 1991).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence previously of record included service medical 
records which are entirely negative for any complaints, 
finding or diagnosis of back disability.  The records show 
that the veteran was treated in February 1946 for a sprained 
right ankle, and that he was hospitalized later in 1946 
primarily for varicose vein disability.  At the veteran's 
examination for discharge, chest X-ray studies were negative 
for any abnormalities.  The evidence previously of record 
also included Sick Reports for the veteran received in 
February 1989.  The reports show that the veteran was treated 
twice in January 1946 and twice in February 1946 for 
undisclosed reasons.

The evidence previously of record also included a letter 
dated in September 1946 from an acquaintance of the veteran, 
inquiring as to the condition of the veteran's leg.

Also of record at the time of the August 1990 Board decision 
was a Veteran's Application for Pension or Compensation, 
received in November 1946, seeking service connection for 
left knee disability, varicose vein disability, and a nervous 
condition aggravated by loud noises, congested activity and 
monotony.  The form was signed by the veteran.

The evidence previously of record also included a VA Form 7-
1902i, Medical Information and Recommendations for Vocational 
Rehabilitation, received by VA in April 1947.  The form 
advised the veteran to avoid heavy lifting and cramped 
positioning of his legs.

Also of record was a VA hospital report for November 8, 1949, 
to December 8, 1949, as well as VA hospital reports for June 
1950, for June 1951 to July 1951, and for October 1951 to 
February 1952.  The November 1949 report notes that the 
veteran was admitted for a tonsillectomy, and that following 
this procedure he was transferred to the Medical Service for 
further evaluation of a possible luetic condition following a 
positive blood serology.  The veteran underwent a lumbar 
puncture for diagnostic purposes, and was discharged with a 
diagnosis of early latent syphilis.  The veteran was 
reevaluated in June 1950, at which time he was noted to have 
essentially recovered from his syphilis.  

The June 1951 hospital report indicates that the veteran was 
involved in a motor vehicle accident (MVA) earlier in June 
1951, at which time he sustained fractured ribs and injuries 
to his left arm, lower extremity and head; his injuries 
required blood and plasma transfusions.  X-ray studies of the 
chest were negative for any pertinent abnormalities, but the 
veteran did require the use of a cane to steady his gait.  In 
October 1951, the veteran was hospitalized with complaints of 
jaundice, anorexia and malaise, following the evaluation of 
which he was diagnosed with homologous serum jaundice, 
probably secondary to the transfusions received in June 1951.  
Chest X-ray studies were negative.  The veteran was advised 
to engage only in limited activity for three months after 
discharge.  The veteran was subsequently advised by letter 
from the VA medical center in February 1952 that recovery 
from his homologous serum jaundice would require a great deal 
of bed rest as well as significant limitations in physical 
activity for the next four to six months; he was specifically 
advised against returning to his position in law enforcement 
until he recovered.

Evidence of record at the time of the August 1990 Board 
decision also included the reports of October 1950 and 
December 1959 VA examinations, both of which are completely 
negative for any complaints, finding or diagnosis pertaining 
to the veteran's back, as well as VA hospital and treatment 
reports for October 1965 to November 1988 which are negative 
for any reference to the veteran's back prior to 1966.  In 
January 1966, the veteran reported a 15-year history of low 
back pain; he was diagnosed with lumbosacral strain.  The 
records indicate that X-ray studies in 1986 purportedly 
showed pertinent abnormalities of the veteran's back.

The evidence previously of record additionally included a 
time sheet, received in November 1987, from the Kentucky 
State Police showing that the veteran used a total of 163 
days of sick, vacation and compensatory days from November 
1949 through July 1956, and that he was on uncompensated 
leave from October 1951 through August 1952. 

The evidence previously of record lastly included several 
statements by the veteran, a March 1967 statement by a 
service comrade of the veteran, the transcript of the 
veteran's testimony at a February 1970 rating board hearing, 
a picture of the veteran playing volleyball in service 
received in November 1987, and 1988 statements by several 
acquaintances of the veteran.  The statements and testimony 
collectively assert, in essence, that the veteran injured his 
back in service in January or February 1946 while playing 
basketball, that this injury resulted in nerve damage and 
required treatment in service, and that he continued to 
experience back problems after service.

Pertinent evidence added to the record since the August 1990 
Board decision includes several declassified documents from 
the Department of Energy, dated between July 1946 and June 
1947.  The evidence added to the record also includes records 
from the Social Security Administration (SSA), a December 
1987 statement by Curwood R. Hunter, M.D., a November 1988 
letter from Darl B. Shipp, M.D., and VA treatment records for 
September 1989 to April 1999.  The evidence added to the 
record also includes the veteran's transcription of his April 
1990 hearing before a member of the Board, several articles 
from the October 1991 and the March and April 1994 editions 
of the Disabled American Veterans (DAV) Magazine and several 
news articles from a variety of sources.  Also added to the 
record is a May 1995 statement from a VA physician and 
October 1995 and January 1996 letters to the veteran from the 
Chief of Staff of the Nashville, Tennessee VAMC.  The 
evidence added to the record also includes several statements 
by the veteran as well as the transcript of the veteran's 
November 1995 and June 1997 hearings before a hearing officer 
at the RO, as well as the report of a March 1997 VA 
examination.  The evidence added to the record lastly 
includes an undated letter from an unknown author.

The declassified documents from the Department of Energy 
indicate that the intravenous administration of radioisotopes 
on human subjects was contemplated, and that a goal of the 
contemplated research included the measurement of radioactive 
isotopes for biological and medical applications.  The 
documents also address other aspects of planned radiation 
experiments.  While the above documents are new, they are not 
probative of whether the veteran's back disability was 
incurred in or aggravated by service.  The Board therefore 
concludes that they are not, either alone or in connection 
with evidence previously assembled, so significant that they 
must be considered in order to fairly decide the merits of 
the claim. 

The SSA records indicate that the veteran was considered 
disabled by that agency as of August 1986.  Pertinent 
evidence associated with the SSA records includes records of 
examinations in 1983, which identified no back abnormalities 
except for the presence of minimal spurring on X-ray studies, 
private medical records for 1987 identifying X-ray evidence 
of degenerative changes of the lumbosacral spine, and records 
of examinations in 1989 documenting the veteran's assertion 
that he injured his back in World War II.  Evidence which is 
simply unenhanced information recorded by a medical examiner 
does not constitute competent medical evidence sufficient to 
reopen a claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As none of the SSA records address the etiology of 
the veteran's back disability, they are not, either alone or 
in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim

In his December 1987 statement, Dr. Hunter indicates that the 
veteran reported injuring his back in service, with continued 
back problems since that time.  Dr. Hunter reported that VA 
X-ray studies of the spine taken in 1986 showed scoliosis and 
degenerative disc disease, without evidence of fracture, and 
Dr. Hunter concluded that the veteran possibly had a 
herniated intervertebral disc at L4-L5, although he did not 
address the etiology of the disability.  Evidence which is 
simply unenhanced information recorded by a medical examiner 
does not constitute competent medical evidence sufficient to 
reopen a claim.  LeShore, supra.  As Dr. Hunter did not 
purport to address the etiology of the veteran's back 
disability, his statement is not, either alone or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

In his November 1988 letter, Dr. Shipp concluded that the 
veteran was totally and permanently disabled for any type of 
productive labor; he did not address the etiology of any back 
disability.  As Dr. Shipp's letter is therefore not probative 
of whether the veteran's back disability was incurred in or 
aggravated by service, it is not, either alone or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

The VA treatment records for September 1989 to April 1999 
disclose that the veteran was admitted in November 1995 for 
elective cardioversion, at which time he was noted to have a 
history of spinal fractures related to World War II.  The 
treatment notes document treatment for low back pain and 
arthritis, and for lower extremity complaints.  They record 
that the veteran reported experiencing a herniated nucleus 
pulposus as a youth, and that he participated in radiation 
experiments in the 1940s.  Pertinent diagnoses included 
degenerative joint disease and disc herniation, as well as 
L3-L4 disc rupture with secondary venous insufficiency.  The 
records indicate that the veteran was again hospitalized in 
January 1996 with complaints of headaches, neck and right arm 
pain, and bilateral lower extremity pain, at which time he 
was noted to have a medical history of status post lumbar 
spine fracture during World War II with left sciatic 
involvement.  The records do not further address the etiology 
of any back disability.  As noted previously, evidence which 
is simply unenhanced information recorded by a medical 
examiner does not constitute competent medical evidence 
sufficient to reopen a claim.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  As the only reference to the etiology of 
the veteran's back disability is historical in nature only, 
the treatment records are not, either alone or in connection 
with evidence previously assembled, so significant that they 
must be considered in order to fairly decide the merits of 
the claim

At his April 1990 hearing before a member of the Board, the 
veteran testified that he injured his back in service while 
playing basketball, that he was temporarily paralyzed as a 
result, and that he was told by a physician in service that 
his injury had caused a pinched nerve.  He also testified 
that his physicians had told him that his back disability had 
actually caused his other ailments, including his service-
connected varicose vein disability.  He also testified that 
X-ray studies of his back performed immediately after service 
showed narrowing of his disc spaces, his physicians informed 
him of the results of such examinations, but that VA sold the 
X-ray studies for their silver content.  The April 1990 
transcript is arguably duplicative of evidence previously on 
file at the time of the August 1990 Board decision.  In any 
event, even assuming that the transcript constitutes new 
evidence, as a layperson, the veteran's account of what his 
physicians in service and thereafter purportedly told him 
about his back disability, filtered as it is through the 
sensibilities of a layperson, does not constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
addition, while the veteran is competent to testify as to his 
symptoms manifested in service and thereafter, he is not 
competent to relate those symptoms to any currently present 
condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).  As 
lay persons are not competent to offer medical opinions, the 
assertions of the veteran concerning medical diagnosis or 
causation cannot constitute competent medical evidence with 
which to reopen a claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Therefore, his testimony is not, either 
alone or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The DAV articles essentially allege that VA established a 
secret program in the late 1940s to complement research by 
the Atomic Energy Commission, and that a VA chief medical 
director in the 1950s decided to classify the existence of 
the project because of concerns about potential claims for 
service connection.  The articles also allege that some 
soldiers were involved in medical research involving the 
administration of hallucinogenic drugs without informed 
consent.  The articles indicate that the referenced 
experiments began in 1955 and ceased in 1975, and suggested 
that the medical records of the participants were unavailable 
due to the secrecy of the experiments.  The various news 
articles indicate that investigations were planned to examine 
the issue of secret nuclear experiments performed on human 
test subjects in the late 1940s by the federal government; 
the articles indicate that approximately 600 persons 
participated as test subjects in the experiments.  While the 
above articles are new, they are not probative of whether the 
veteran's back disability was incurred in or aggravated by 
service.  The Board therefore concludes that they are not, 
either alone or in connection with evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim. 

The May 1995 statement by a VA physician indicates that the 
veteran had a history of a low platelet count, which was 
consistent with the administration of I-131 as alleged by the 
veteran; the physician did not reference the veteran's back 
disability.  As the May 1995 statement is not probative of 
whether the veteran's back disability was incurred in or 
aggravated by service, it is not, either alone or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

The October 1995 and January 1996 letters from the Chief of 
Staff of the Nashville VAMC essentially indicate that the 
veteran's medical records had been reviewed by the Chief of 
Nuclear Medicine and that the records indicate that the 
veteran was first admitted to the Nashville VAMC in 1949 for 
complaints eventually resulting in a tonsillectomy, without 
reference to any suspicion of cancer; the records were 
negative for any evidence that the veteran participated in 
any radiation studies in 1949.  The letter indicates, 
however, that on admission in June 1950, the veteran 
participated in a radioiodine uptake study for the evaluation 
of his thyroid status using the oral administration of a 
small tracer dose of I-131 sodium iodine; the results were 
normal and the veteran was discharged shortly thereafter.  
The author stated that the uptake study was standard medical 
treatment at the time, and that there was no evidence in the 
veteran's medical records of any other instances involving 
the administration of radioisotopes.  With respect to the 
notation of latent syphilis in the veteran's records for June 
1950, the author explained that it was the accepted practice 
at the time to diagnose latent syphilis in light of positive 
serologic testing and a history of possible exposure.  The 
author attached a copy of the referenced thyroid test.  As 
the October 1995 and January 1996 letters are not probative 
of whether the veteran's back disability was incurred in or 
aggravated by service, they are not, either alone or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim.

In several statements on file, as well as at his November 
1995 and June 1997 hearings, the veteran reiterated his basic 
argument that he injured his back in service.  He averred 
that he sustained a herniated disc at that time, and argued 
that this injury prompted his lengthy period of 
hospitalization in service in 1946.  The veteran also alleged 
that he sought treatment after service at the Thayer Hospital 
for continued treatment of back disability, and that on one 
such occasion in November 1949, he was falsely told that he 
had throat cancer and was thereby coerced into participating 
as a test subject in an experimental radiation treatment 
involving the consumption of 9 radioisotopes; he stated that 
he was also administered LSD, resulting in reinjury of his 
back.  He stated that he became ill from the experiments, but 
that when he returned from a two week pass, the research 
laboratory had been dismantled and its prior existence denied 
by hospital staff.  However, he was informed that he had 
radiation poisoning, and that his back condition was 
considered disabling.  The veteran stated that he thereafter 
discovered that his medical records had been removed from his 
file when hospitalized from October 1951 to February 1952; he 
stated that the records were removed in order to conceal his 
participation in radiation experiments in 1949, and 
consequently no records remain showing treatment for back 
disability prior to 1966.  He emphasized that he was not 
alleging that his back disability resulted from exposure to 
radiation.  As the veteran is a layperson, his account of 
what his physicians in service and thereafter purportedly 
told him about his back disability, filtered as it is through 
the sensibilities of a layperson, does not constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
addition, while the veteran is competent to testify as to his 
symptoms manifested in service and thereafter, he is not 
competent to relate those symptoms to any currently present 
condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Although the veteran has alleged that missing medical records 
would show treatment for back disability, as a layperson, the 
veteran is not competent to offer medical opinions, so the 
assertions of the veteran concerning medical diagnosis or 
causation cannot constitute competent medical evidence with 
which to reopen a claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Therefore, his statements and testimony are 
not, either alone or in connection with evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.

On VA examination in March 1997, the veteran reported 
injuring his lumbar spine in service and declared that he had 
experienced low back problems since that time.  He stated 
that he had been involved in radiation experiments in 1949.  
Following physical examination of the veteran, the examiner 
diagnosed traumatic injury to the lumbar spine with 
subsequent degenerative joint disease and sciatic symptoms, 
as well as degenerative joint disease of the cervical spine.  
Although the examiner's conclusions that the veteran 
sustained injury to his lumbar spine in service and 
subsequently developed degenerative joint disease and sciatic 
symptoms can be viewed as medical opinions, the fact remains 
that the examiner did not otherwise address when the veteran 
developed the degenerative joint disease and sciatic 
symptoms.  Specifically, the examiner did not suggest that 
the degenerative joint disease or sciatic symptoms developed 
in service or were manifested within a year of the veteran's 
discharge from service.  Moreover, the examiner expressed no 
opinion concerning whether the degenerative joint disease or 
sciatic symptoms were etiologically related to the service 
injury or otherwise etiologically to service.  Therefore, the 
March 1997 VA examination report is not so significant by 
itself or in connection with the evidence previously of 
record that it must be considered in order to fairly decide 
the merits of the claim.  It is not material.   

The undated letter indicates that X-ray studies conducted in 
November 1987, which demonstrated degenerative changes of the 
lumbar spine, also disclosed the presence of disc herniation; 
the letter indicates that those findings were compatible with 
earlier VA X-ray studies in 1986 showing moderate scoliosis 
and degenerative changes.  While the letter is new, it is not 
probative of whether the veteran's back disability was 
incurred in or aggravated by service.  The Board therefore 
concludes that it is not, either alone or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim. 

As a whole, the evidence received in the veteran's claims 
files subsequent to the August 1990 Board decision does not 
tend to show that the veteran's current back disability was 
incurred in or aggravated by service.  Thus, in the Board's 
judgment, this evidence, when considered either by itself or 
in connection with the evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the evidence submitted subsequent to the 
August 1990 Board decision is not new and material and the 
claim is not reopened.

II.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for back disability resulting from treatment rendered by VA 
during the veteran's hospitalization in November and December 
1949.

The Board notes that during the pendency of this appeal, 
38 U.S.C. § 1151 was amended by § 422(a) of Pub. L. No. 104-
204.  The amended statute is less favorable to the veteran's 
claim; however, since the veteran's claim was filed prior to 
October 1, 1997, it will be decided under the law as it 
existed prior to the amendment.  See VAOPGCPREC 40-97.  

The veteran essentially contends that, while hospitalized in 
November 1949 for treatment of back disability, he was 
administered LSD without his consent, and that he thereafter 
reinjured his back while in a hallucinatory state.
 
Applicable law provides that where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical, or surgical 
treatment, disability compensation shall be awarded in the 
same manner as if such disability or aggravation were service 
connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1999).  However, as a preliminary matter, the Board must 
determine whether the veteran has submitted evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  If he has not, 
his claim must fail, and VA is not obligated to assist the 
veteran in its development.  38 U.S.C.A. § 5107(a); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Service medical records, including the report of the 
veteran's examination for discharge, are entirely negative 
for any complaints, finding or diagnosis of back disability.  
Sick Reports for the veteran received in February 1989 show 
that the veteran was treated twice in January 1946 and twice 
in February 1946 for undisclosed reasons.

On file is a VA hospital report for November 8, 1949, to 
December 8, 1949, as well as VA hospital reports for June 
1950, for June 1951 to July 1951, and for October 1951 to 
February 1952.  The November 1949 report notes that the 
veteran was admitted for a tonsillectomy, and that following 
this procedure he was transferred to the Medical Service for 
further evaluation of a possible luetic condition following a 
positive blood serology.  The veteran underwent a lumbar 
puncture for diagnostic purposes, and was discharged with a 
diagnosis of early latent syphilis.  The veteran was 
reevaluated in June 1950, at which time he was noted to have 
essentially recovered from his syphilis.  

The June 1951 hospital report indicates that the veteran was 
involved in an MVA earlier in June 1951, at which time he 
sustained injuries requiring blood and plasma transfusions.  
X-ray studies of the chest were negative for any pertinent 
abnormalities, but the veteran did require the use of a cane 
to steady his gait.  In October 1951, the veteran was 
hospitalized for homologous serum jaundice, at which time 
chest X-ray studies were negative for any abnormalities; he 
was advised to engage only in limited activity for three 
months after discharge, and was further advised in February 
1952 that recovery from his homologous serum jaundice would 
require a great deal of bed rest as well as significant 
limitations in physical activity for the next four to six 
months.  He was specifically advised against returning to his 
position in law enforcement until he recovered.

On file are VA hospital and treatment reports for October 
1965 to April 1999 which are negative for any complaints, 
finding or diagnosis of back disability prior to 1966.  In 
January 1966, the veteran reported a 15-year history of low 
back pain; he was diagnosed with lumbosacral strain.  The 
records indicate that X-ray studies in 1986 purportedly 
showed pertinent abnormalities associated with the veteran's 
back.  Subsequent treatment reports show treatment for 
various back disorders.  The treatment records note that the 
veteran reported participating in radiation experiments in 
the 1940s. 

At a February 1970 hearing before a rating board, the veteran 
essentially testified that he injured his back in service; he 
did not reference any postservice back injury in 1949.

On file are records from the Social Security Administration 
which indicate that the veteran was considered disabled by 
that agency as of August 1986.  The medical evidence 
associated with the SSA records includes records of 
examinations in 1983, which show that the veteran's back was 
considered normal except for minimal spurring on X-ray 
examination, private medical records for 1987 indicating that 
the veteran manifested degenerative changes of his 
lumbosacral spine, and records of examinations in 1989 
documenting the veteran's assertion that he injured his back 
in World War II. 

Of record is a time sheet, received in November 1987, from 
the Kentucky State Police showing that the veteran used a 
total of 163 days of sick, vacation and compensatory days 
from November 1949 through July 1956, and that he was on 
uncompensated leave from October 1951 through August 1952. 

On file is a statement by Curwood R. Hunter, M.D., dated in 
December 1987.  The statement indicates that the veteran 
reported injuring his back in service and that he continued 
to experience problems with his back since that time.  Dr. 
Curwood examined the veteran and indicated that VA X-ray 
studies of the spine taken in 1986 purportedly showed 
scoliosis and degenerative disc disease, but no evidence of 
fracture.  Dr. Curwood concluded that physical examination 
suggested the presence of a herniated intervertebral disc at 
L4-L5, but did not address the etiology of the disability.

On file is a November 1988 statement by Darl B. Shipp, M.D., 
indicating that the veteran was totally and permanently 
disabled for any type of productive labor. 

On file are numerous statements by the veteran, as well as 
several statements by service comrades and other 
acquaintances of the veteran.  The veteran's statements 
essentially contend that while he sustained back injury in 
service, he also reinjured his back during hospitalization at 
the Thayer Hospital from November 1949 to December 1949.  
Specifically, he alleged that he was administered LSD while 
hospitalized, although he was informed that the substance was 
morphine, and that he thereafter reinjured his back when, in 
a hallucinatory state, he fought with hospital staff; he 
added that his medical chart still indicates that he is 
allergic to morphine.  He stated that he discovered in 1951 
that all of his postservice medical records up to that time 
were missing, and he alleged that those records were removed 
to hide his participation in radiation experiments in 1949.  
The statements from service comrades and acquaintances of the 
veteran essentially indicate that the veteran sustained a 
back injury in service and that he thereafter continued to 
have back problems; the statements are negative for any 
reference to back injury resulting from hospitalization in 
1949.

On file is the veteran's transcription of his April 1990 
hearing before a member of the Board, as well as the 
transcripts of his November 1995 and June 1997 hearings 
before hearing officers at the RO.  The veteran testified, in 
essence, that he injured his back in service, but that he 
reinjured his back while hospitalized in 1949 after he was 
administered LSD.

On file are several articles from the October 1991 and the 
March and April 1994 editions of the DAV Magazine.  The 
articles essentially allege that some soldiers were involved 
in medical research involving hallucinogenic drugs 
administered without their consent.  According to the 
articles, experiments involving LSD began in 1955 and ceased 
in 1975, and the articles allege that the medical records of 
many participants are now unavailable because of the secrecy 
surrounding the experiments.  The articles also allege, in 
essence, that VA established a secret program in the late 
1940s to complement research by the Atomic Energy Commission, 
and that a VA chief medical director in the 1950s decided to 
classify the existence of the project because of concerns 
about potential claims for service connection.  Various news 
articles submitted by the veteran also discuss secret nuclear 
experiments undertaken on human test subjects by the federal 
government beginning in the late 1940s.

On file are letters from the Chief of Staff of the Nashville 
VAMC, dated in October 1995 and January 1996, which 
essentially indicate that the veteran was not involved in a 
radiation study in 1949, but that he was admitted at that 
time for the treatment of tonsillitis.

The veteran was afforded a VA examination in March 1997, at 
which time he reported injuring his lumbar spine in service 
and reported involvement in radiation experiments in 1949.  
The veteran was diagnosed with traumatic injury to the lumbar 
spine with subsequent degenerative joint disease and sciatic 
symptoms, as well as with degenerative joint disease of the 
cervical spine. 

An undated and unsigned letter indicates that X-ray studies 
of the veteran taken in November 1987, demonstrating 
degenerative changes of the lumbar spine, also showed 
herniated discs, and that these findings were compatible with 
earlier VA X-ray studies in 1986 showing moderate scoliosis 
and degenerative changes.

Although the veteran contends that he was hospitalized in 
November 1949 for treatment of back disability and that he 
reinjured his back during his stay, the November 1949 
hospitalization report is entirely negative for any 
complaints, finding or diagnosis pertaining to the veteran's 
back, and there is no medical evidence on file of back 
disability either in service or until 1966, and no medical 
evidence etiologically linking any back disability to the 
veteran's period of hospitalization from November 8, 1949, to 
December 8, 1949.  While the veteran nevertheless maintains 
that he was treated for back disability and reinjured his 
back during his November 1949 hospitalization, as a 
layperson, he is not competent to offer medical opinions 
concerning medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In the instant case, therefore, the only evidence suggesting 
that the veteran sustained back disability or aggravation of 
such disability during his hospitalization at the Nashville 
VAMC from November 8, 1949, to December 8, 1949, consists of 
the lay assertions of the veteran.  However, as noted above, 
the Court held in Espiritu, supra, that lay persons are not 
competent to offer medical opinions, so the assertions of lay 
persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.  Accordingly, the Board 
must conclude that the veteran's claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for back disability resulting 
from treatment rendered by VA during the veteran's 
hospitalization in November and December 1949 is not well 
grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for back disability resulting 
from treatment rendered by VA during the veteran's 
hospitalization in November and December 1949.  Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for back 
disability is denied.

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
back disability resulting from treatment rendered by VA 
during the veteran's hospitalization in November and December 
1949 is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

